             Case 1:19-cv-08721-AKH Document 4 Filed 01/16/20 Page 1 of 2
                                                                              USDCSDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT
                                                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC#: _ _ _ _ _ _,,.___
---------------------------------------------------------------x          I   DATE FILED:---L-,~:!/LI------
Crescent Electric Supply Company, Inc. of New
York, et al.,

                                                                     19 Civ 8721 (AKH)
                                        Plaintiff(s)

                 -against-
                                                                    NOTICE OF COURT
                                                                    CONFERENCE



Anthony Bartolomeo,
                                            Defendant(s)




---------------------------------------------------------------x

To: The Attorney(s) for Plaintiff(s) and Defendant(s):

                  The Honorable Alvin K. Hellerstein, U.S.D.J. has ordered that counsel for all parties and
any pro se parties attend a conference, at the time and place fixed below, for the purpose of Case
Management and scheduling pursuant to Rule 16 of the Federal Rules of Civil Procedure. Counsel or pro
se plaintiff receiving this notice is directed to furnish all attorneys and any prose parties in this action, as
and when they appear, with copies of this order and enclosures, and to retain due proof thereof. If you
are unaware of the identity of counsel for any of the parties, you must forthwith send a copy of this notice
and enclosures to that party personally, informing the pa1ty that any unrepresented party is required to
appear at the conference in person. Counsel attending the conference should be the attorneys who will
try the action, or who have full authority to resolve all issues to be decided, to enter into stipulations and
who are authorized to discuss settlement.

               DATE, PLACE AND TIME OF CONFERENCE: February 7, 2020 at the United States
Courthouse, 500 Pearl Street, New York, New York, 10007, in Courtroom 140 at 10:00 a.m.

                In the absence of an unforeseeable emergency, applications for adjournment must be
submitted no later than 48 hours prior to the conference date, and must be submitted in conformity with
Judge Hellerstein's Individual Rule 1.0. All requests for adjournments shall be made by fax to
212-805-7942.

                 Counsel are required to meet and confer about case management at least one week prior
to the scheduled conference date. At the conference, the parties shall furnish the Court with a written
report of their agreements regarding the planning of discovery, pursuant to Rule 26(f) of the Federal
Rules of Civil Procedure and as required by Judge Hellerstein ' s Individual Rule 2.A.i. Individual Rules
of Practice and form of Civil Case Management Plan (parties may utilize in making this report)
            Case 1:19-cv-08721-AKH Document 4 Filed 01/16/20 Page 2 of 2



are available at http://www.nysd.uscourts.eov/judee/Hellerstein. Counsel must still attend the
scheduled conference even if they have come to agreement upon all the terms of the Case Management
Plan. The Case Management Plan shall provide that the case be ready for trial within the shortest
practicable time. As agreed upon by counsel, discovery may, and preferably should, commence prior to
the conference before the Court. Counsel shall also inform the Court as to whether they consent to
having the action tried before the Magistrate Judge assigned to the action (without identifying which
parties have or have not so consented).

                 In addition to the matters detailed in the Case Management Plan, counsel should also be
prepared to address at the conference: the factual and legal bases for their claims or defenses,
identification and quantification of all alleged damages, any issue as to subject matter jurisdiction, the
factors relevant to the potential for settlement and when such discussions should take place, and any
other issue relevant to case management.

                 If this case has been designated an electronic case, by the date of the initial pretrial
conference, counsel for all parties are required to register as filing users in accordance with the
Procedures for Electronic Case Filing. In accordance with Individual Chambers Rules, courtesy copies
of all motions and supporting memoranda, affidavits, and exhibits must be sent to chambers by mail.


Dated:   New York, New York
         January 16, 2020



                                                                       AL VIN K. HELLERSTEIN
                                                                       United States District Judge




                                                                  It is Ordered that counsel to whom this
                                                                  Order is sent is responsible for faxing
                                                                  a copy to all counsel and retaining verification
                                                                  of such in the case file. Do not fax such
                                                                  verification to Chambers.

                                                                  Please include telephone numbers a nd fax numbers
                                                                  on all documents submitted to the Co urt.



(Revised 8/04/16)
